PER CURIAM:
Michael Buchanan appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C. § 1915A(b) (2000) and denying his request for injunctive relief. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Buchanan v. Phipps, No. 7:07-cv-00296, 2007 WL 1874189 (W.D.Va. June 26, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.